Citation Nr: 0918040	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-07 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee condition, 
to include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk



INTRODUCTION

The Veteran served on active duty from November 1976 to April 
1977 with subsequent reserve service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which held that new and material 
evidence had been submitted to reopen a claim for service 
connection for a left knee condition, secondary to service-
connected medial arthrotomy, right knee, with slight joint 
effusion due to degenerative joint disease.

The Board notes that service connection for a left knee 
condition was previously denied in a September 2000 rating 
decision.  

The Veteran testified at a Travel Board hearing in August 
2008.  He stated that he continued to experience problems 
with his left knee and identified that he has received 
treatment since 2004 that had not been associated with his 
file.  In its November 2008 decision, the Board determined 
that new and material evidence had been submitted to reopen 
the claim and remanded the claim, instructing the RO to 
obtain copies of all of the Veteran's VA medical records from 
the Atlanta VAMC dated after 2004 and to conduct a VA 
examination to determine the etiology of the left knee 
condition.  See 38 C.F.R. § 3.156(a) (2008).


FINDING OF FACT

The evidence of record does not show that the Veteran has a 
left knee disorder that is related to his service, including 
as secondary to the service-connected right knee disability.



CONCLUSION OF LAW

The Veteran's left knee condition was not incurred in or 
aggravated by the Veteran's active service, and is unrelated 
to the Veteran's service-connected right knee disability.  38 
U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 

The Board notes that service connection for certain chronic 
diseases, such as arthritis, will be presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  Secondary 
service connection is permitted based on aggravation; 
compensation is payable for the degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  38 C.F.R. § 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 309, 314 (1993). Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.303, 3.310 (2008).

The Veteran contends that he is entitled to service 
connection for a left knee condition, because it is secondary 
to his service-connected right knee disability.

The Veteran has submitted 2004 outpatient treatment reports 
from the Atlanta VA medical center (VAMC).  A June 2004 
treatment report provides a pertinent assessment of 
degenerative joint disease - knees, indicating that the 
condition was on the left knee as well as the right.  An 
August 2004 treatment report relates that a June 2004 X-ray 
(that is not discussed in the September 2004 VA examination 
report) resulted in a pertinent impression of no significant 
degenerative changes involving the left knee.  At the same 
time, the August 2004 report provides a pertinent assessment 
of bilateral knee pain - status-post right knee surgery with 
evidence of right knee degenerative joint disease and now 
also with compensatory left knee pain, likely very early 
degenerative joint disease. 

At the Veteran's September 2004 VA examination, the Veteran 
was diagnosed with medial arthrotomy right knee with slight 
joint effusion due to degenerative joint disease.  However, 
no diagnosis of a left knee condition was found.  There was 
full range of motion, no pain on motion, no fatigue, no 
weakness, no lack of endurance or incoordination.  The Drawer 
test and McMurray's test were both within normal limits.  The 
examination and the x-ray were normal.  

During an August 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that he received treatment 
for both knees at the [Atlanta] VAMC. He noted that an x-ray 
conducted at the VAMC about one year earlier had shown 
arthritis of both knees.  The Board remanded to obtain these 
records and has reviewed them.  The x-ray findings show the 
femorotibial and patellofemoral joint spaces of the left knee 
appear to be intact.  Incidental note is made of a nounited 
ossification center of the left anterior tibial tubercle.  No 
significant degenerative changes involving the left knee were 
found.  


The Veteran underwent a VA examination in February 2009.  He 
complained of bilateral knee pain.  The examination revealed 
full range of motion of the left knee, with extension to zero 
degrees and flexion to 130 degrees.  There was no evidence of 
additional limitation due to weakness, pain, incoordination 
or instability.  There was some crepitus in the 
patellofemoral area, which was not painful.  The impression 
was that the knee was normal with no evidence of an effusion, 
quadriceps wasting or any instability.  The x-rays were 
normal except for a painless ossicle near the insertion of 
the patellar tendon that was asymptomatic.  The examiner 
concluded that the left knee was within normal limits for a 
50-year-old person, and there was also no evidence of a left 
knee disability related to military service.  Basing his 
opinion on the nature and progression of the symptoms, the 
examiner opined that it was less likely than not that a left 
knee condition was related to service-connected right knee 
condition. 

The Board has considered the Veteran's assertions that he has 
a left knee condition related to his service, and related 
specifically to his right knee disability.    However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  While the Board 
recognizes that the veteran states he has pain in his left 
knee, pain alone, in and of itself, is not a disability.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Therefore, the Board finds that there is no competent medical 
evidence that the Veteran's left knee condition is 
proximately due to or the result of his service-connected 
right knee disability.  Thus, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran has a left knee condition that is related to his 
service-connected right knee disability.  The Board's 
inquiry, however, does not end here.  The Board must also 
consider whether service connection is warranted on a direct 
or presumptive basis.  

The Board finds that the preponderance of the evidence is 
against finding that service connection for the Veteran's 
left knee condition is warranted on either a direct or 
presumptive basis.  Service treatment records (STRs) contain 
no evidence of a left knee injury or condition.  As there was 
no left knee injury in service and no left knee condition was 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

The medical evidence shows that the Veteran's left knee 
condition did not manifest until many years after service.  
In view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Nor does any competent medical evidence of 
record demonstrate that the Veteran's left knee condition was 
caused by any incident of service or manifested to a 
compensable degree within one year of separation from 
service.  Accordingly, the Board finds that service 
connection on either a direct or presumptive basis is not 
warranted.  38 C.F.R. § 3.309.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2004 and December 
2008; a statement of the case in September 2006; and a 
supplemental statement of the case in February 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Indeed, the 
Veteran has been afforded the additional evidentiary 
development ordered in accordance with the Board's November 
2008 Remand.

Thus, the Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the March 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a left knee condition, to include as 
secondary to a right knee disability, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


